DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
As to claim 13, lines 11 and 12, replace “the value 1” with “value 1”.
As to claim 23,  lines 11 and 12, replace “the value 1” with “value 1”.

Allowable Subject Matter
Claims 2-27 are allowed. The following is an examiner’s statement of reasons for allowance:
The prior art made of record (Ko et al., US 9,148,251) teaches a receiving and transmitting method and/or apparatus comprising encoding/decoding  input data into cell words (Figs. 37a, 37b, and 64); and modulating/demodulating said cell words into constellation values of a non-uniform constellation with M constellation points and a particular code rate (Figs. 37a, 37b, and 64).
The prior art made of record fails to at least teach that the first vector (u0, ul, u2, u3, u4, u5, u6, u7, u8, u9, u10, u11, u12, u13, u14, u15) corresponds to a vector prior to power normalization defined as (1, 1.0005, 2.0897, 2.0888, 3.9945, 3.9931, 5.3843, 5.3894, 7.5206, 7.6013, 9.3371, 9.8429, 11.9255, 13.3962, 15.8981, 19.1591).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ko et al., US 9,148,251, abstract, Figs. 1-66
Ko et al., US 9,094,276, abstract, Figs. 1-75
Ko et al., US 8,867,640, abstract, Figs. 1-66
Ko et al., US 8,750,398, abstract, Figs. 1-75
Hwang et al., US 9,240,916, Figs. 1-45

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRESHTEH N AGHDAM whose telephone number is (571)272-6037.  The examiner can normally be reached on Monday-Friday 10:30-7:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRESHTEH N AGHDAM/Primary Examiner, Art Unit 2632